Barbee, Judge, and Be Yries, Judge,
concurring specially:'Wo concur specially in the foregoing opinion upon the grounds that the concession that the importations are entireties is treated as binding upon the court. . It is our view that many at least of the importations herein are not entireties or dutiable as such but are properly dutiable, neither under paragraphs 356 or 360 of the current tariff act, but under the appropriate provision in that act according to the individual name or description of the separate units.